dfinternal revenue service washington d c date jan uh -00 contact person identification_number telephone number employer_identification_number legend m n dear sir or madam this is in reply to your letter of date as modified by your letters of date and your amended and restated service agreement which was submitted with your letter of date concerning the payment of certain fees to disqualified persons for services they are providing you you have been recognized as exempt under sec_501 of the internal_revenue_code and are a private_foundation within the meaning of sec_509 of the code you were established to carry out the charitable intentions of m n was established to serve as a support office for m it was designed to be a resource center that provides assistance to family members with respect to financial as well as personal and family matters it is operated on a cost_basis members of m use the services of n all of your directors are members of m n provides certain financial services to m these services include cash management custody of assets investments preparation and review of financiat statements direction of short term investments review of investment position making estimated_tax deposits preparation of tax returns check preparation bill payment bank_deposits and bank account reconciliations financial bookkeeping accounting legal and tax matters including the coordination of professional service providers necessary with respect to such matters many similar services are also provided to you at no cost in order to defray some of the costs n desires to pass through to you some of its operating_expenses that are directly and indirectly related to providing services to you you have entered into an agreement outlining the terms of how costs will be charged to you as modified in your letter of date you have indicated that costs shall be reasonable and that compensation will not exceed reasonable costs on date you submitted an amended and restated service agreement which sets forth the services which will be provided you by n for a fee and which specifically precludes secretarial services you have requested a ruling that n can charge you for personal services that are rendered by its employees on your behalf without engaging in an act of self-dealing within the meaning of sec_4941 of the code sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for educational_purposes of re sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shall not be an act of self-dealing if the compensation is not excessive sec_53 d -i a of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 for purposes of this section it is immaterial whether the transaction results in a benefit or detriment to the private_foundation sec_53_4941_d_-2 of the regulations provides that the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private_foundation is not an act of self-dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company taking into account the fair interest rate for_the_use_of the funds by the bank or trust company for such services is not excessive the general banking services allowed by this subparagraph are i checking accounts as long as the bank does not charge interest on any withdrawals savings accounts as long as the foundation may withdraw its funds on no more than 30-days notice without subjecting itself to a loss of interest on its money for the time during which the money was on deposit and safekeeping activities sec_53 d -3 c i of the regulations provides that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties for the determination whether compensation is excessive see section of the regulations this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual example of sec_53 d -3 c of the regulations provides as follows c a manager of private_foundation x and hence a disqualified_person with respect to x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined not to be excessive the payment of such compensation to c shail not constitute an act of self-dealing re sec_4946 defines the term disqualified persons with respect to a private_foundation as including a substantial_contributor to the foundation a foundation_manager and an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation it also includes a member_of_the_family of any individual described above sec_4946 of the code defines a foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4946 provides that the term a member_of_the_family of a disqualified_person include the spouse children of and grandchildren of a disqualified_person sec_7701 of the code defines the term person as including an individual a_trust estate partnership_association company or corporation revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of a non-income producing assets which prevented it carry on a charitable program commensurate in scope with its financial resources the ruling concludes that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and his family and therefore was not entitled to exemption under sec_50i c of the code revrul_74_287 1974_1_cb_327 provides that the employees of a bank designated as the trustee of a private_foundation who have been delegated the responsibility for the day-to-day administration and distribution of the trust funds are foundation managers within the meaning of sec_4946 of the code and are disqualified persons as defined in sec_4946 even though they are ultimately responsible to the bank directors and officers for their actions with respect to the trust revrul_77_259 1977_2_cb_387 holds that the purchase by a private_foundation of a mortgage from a bank which is a disqualified_person engaged in the normal course of its business in acquiring and selling mortgages is not within the exception for general banking services under sec_53 d - c of the regulations and constitutes an act of self-dealing generally an act of self dealing may be present where the assets of a private_foundation are transferred to or used by or for a disqualified persons it is not pertinent whether the transaction is beneficial or detrimental to the private_foundation similarly an abuse of the assets of a private_foundation could lead to revocation of tax exempt status see the holding in revrul_67_5 supra it is also well established that a bank or financial institute or its employees may be considered disqualified parties where that organization or individual is responsible for the day-to-day administration of trust funds see revrul_74_287 supra and revrul_77_259 supra following the regulations exceptions are provided to the definition of self-dealing where the organization only performs trust functions and certain limited general banking services the services are reasonable and necessary to carrying out the exempt purposes of the private_foundation and the compensation paid to the individual or the bank is not excessive the service has consistently strictly interpreted the term general banking services to include only checking accounts saving accounts and safekeeping activities trust functions historically include investment functions -4- re in this situation you have represented that reasonable fee you have represented that these services are directly and indirectly related to accomplishing the purposes for which you have been recognized as exempt situation described in example of sec_53 d -3 c of the regulations this is analogous to the n will provide general trust services to you for a accordingly based on the information submitted and the representations you have made we conclude that n can charge you for the specific personal services described personal services that are rendered by its employees on your behalf without engaging in an act of self-dealing within the meaning of sec_4941 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio te_ge customer service office because this letter could help resolve any questions concerning your federal_income_tax status it should be kept in your permanent records except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code in addition we express no opinion concerning whether the payments to n are reasonable in amount this ruling is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_61 k of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office pincite- a toll free number derkovsky terrell m berkovsky manager exempt_organizations technical group od
